McCarthy v Shah (2018 NY Slip Op 04888)





McCarthy v Shah


2018 NY Slip Op 04888


Decided on June 29, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND CURRAN, JJ.


749 CA 17-01192

[*1]JEAN MCCARTHY, PLAINTIFF-APPELLANT,
vSIDDHARTHA S. SHAH, M.D. AND GASTROENTEROLOGY ASSOCIATES, LLP, DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.) 


CAMPBELL & ASSOCIATES, EDEN (R. COLIN CAMPBELL OF COUNSEL), FOR PLAINTIFF-APPELLANT.
GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (KARA M. EYRE OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Eugene F. Pigott, Jr., J.), entered April 25, 2017. The order granted defendants' motion to dismiss plaintiff's claim for punitive damages. 
It is hereby ORDERED that the order so appealed from is unanimously reversed on the law without costs, the motion is denied and the claim for punitive damages is reinstated.
Same memorandum as in McCarthy v Shah ([appeal No. 1] — AD3d — [June 29, 2018] [4th Dept 2018]).
Entered: June 29, 2018
Mark W. Bennett
Clerk of the Court